Hinman, J.
The plaintiff’s title to the goods in question, was a mortgage bill of sale, to secure the payment of certain notes. Immediately after he took his mortgage, he exposed the goods for sale, and was in the act of selling them, from time to time, as he was able to find purchasers, when the defendant attached them. The defendant claimed, and requested the court to charge the jury, that the plaintiff had no right to sell the goods, until after his notes fell due. If there was no other infirmity in the plaintiff’s title than this, we think he would be entitled to retain his verdict. The defendant did not attach the goods subject to the mortgage, but in opposition to it. Indeed, they are of much less value than the amount of the notes; and the mortgagor, being in*376solvent, there was nothing but a naked equity, of no possible value, to attach, if the mortgage was valid. The defendant then was a stranger to the mortgage transaction, and could have no right to interfere between the plaintiff and his mortgagor. It was the mortgagor’s business to protect his own interests; and if he did not complain, it seems clear, that no third person could do so. The conduct of the plaintiff, in reference to the property, was a proper subject for the consideration of the jury, on the question of fraud; and for this purpose, it was, without doubt, made use of; and this seems to us, the only legitimate use that could be made of it. We are satisfied, therefore, that, in the view now taken of it, by the defendant, it was an immaterial fact; and the court was correct, in not charging the jury upon it, as requested. We do not, therefore, advise a new trial, on this ground.
The remaining question is, whether the verdict is against the evidence in the cause; and, on this ground, we think, a new trial must be granted. There is much evidence going to show, that both the transfers of the property were fraudulent in fact,—at least, on the part of the vendors. The testimony of the creditor, Gray, and of his clerk, goes very strongly to show this; and the circumstances stated by Baker, tend the same way; and then, the sales were family transactions, sweeping off all the vendor’s property at once, and were supported, for the most part, by family witnesses; and the first one was on credit, to a young man destitute of means, a clerk in the store, and whose habits were such, as to render him unworthy of credit, irrespective of his want of property. All this and more, from the testimony of Baker, makes, we think, a strong case of fraud in fact. But we do not place the case on this ground; and, therefore, it is not necessary to dwell upon it.
On mere questions of fact, this court reluctantly interferes with the verdict of a jury; and it should be a very clear and strong case, that should induce us to do so. But where, on a sale of goods, there is a want of that change in the possession of them, which the law requires, to render the sale valid, as against creditors; or, where the evidence is such as to show that such change as has taken place, is colourable merely, it stands on very different ground. In questions of *377this sort, there is such a blending of the facts with the law on the subject, as makes it necessary to submit the whole to a jury; and there is often great reason to apprehend, that it is considered by them to be their province to determine the law, as well as the facts in the case, and that it is submitted to them for that purpose. Where this is so, it is necessary to be more liberal in granting new trials, or injustice will often be done. It has, therefore, been our practice, not only to grant new trials, where there is no evidence of any change in the possession, accompanying and following a sale, but also in those cases, where the evidence is such as to satisfy the court, that such change as has taken place was colourable, and not a real or substantial change. Crouch v. Carrier, 16 Conn. R. 505, Bishop v. Warner, 19 Conn. R. 460. Kirtland v. Snow & al. 20 Conn. R. 23.
What, then, does the evidence prove, in regard to the possession of these goods, following the sale to Charles Redfield, and the mortgage from him to the plaintiff?
The testimony, on this point, comes chiefly from the plaintiff himself, and from the clerk, Baker: indeed, all of it, except the single fact stated by Mr. Latimer, in regard to the sign on the store being changed, on the purchase of the goods by Charles Redfield. In substance, the evidence seems to prove, that previous and up to December, 1848, Potter & Redfield were engaged in trade, at a store in New-London, with Charles Redfield and William W. Baker, assisting them as clerks. The partner, Potter, being in feeble health, had, for some time, neglected to attend at the store; so that the only persons having charge there were David Redfield and the clerks. David was the book-keeper, and, for the most part, was engaged at his desk, in the rear of the store. The firm was indebted to the plaintiff, in about the sum of 4,000 dollars. The plaintiff testifies, that in consequence of the sickness of his son, he advised them to close up their business; and they did so, by selling to Charles Redfield, their clerk, who gave his notes for the plaintiff’s claim, indorsed by the firm. He knew nothing of any change in the possession of the goods, or of the store, except that the old sign was taken down, and one with the name of Charles Redfield substituted for it. He states, that he soon discovered that Charles was getting into intemperate habits, and he then in*378sisted on additional security; and, thereupon, Charles gave the mortgage bill of sale, under which he now claims title; and immediately, on taking his mortgage, he employed one of the original partners, David Redfield, to sell the goods, as his clerk.
Now, it will be observed, that the only visible act, evincing a change of ownership in the goods, except, merely, the delivery over of the bills of sale, and the formal delivery of the key of the store to the plaintiff, was the changing of the sign on the store. Baker does, indeed, state, that he observed them taking down and measuring goods, after the first sale; and he was informed, that this was for the purpose of taking an inventory. But, it was done in the evenings, after the store was closed, and, of course, could not be known, except to the parties. And Baker, himself, seems hardly to know whether an inventory was in fact taken. He says, that he was informed of the sale to Charles; and yet, his account with the old firm kept on, while Charles was claiming to own the goods, as before, and he did not even know of the mortgage to the plaintiff; and during all the time, up to the attachment, David Redfield was at the same desk, in the rear of the store, attending to the settlement of his accounts, occasionally waiting upon customers, and, some of the time, at work preparing goods to send West to his agent, Loomis. Looking, then, as any stranger to these contracts, or creditor of the firm, must be supposed to look at their business, he finds Redfield & Potter apparently engaged, with their clerks, in the same store, and in the same manner of doing their business; and up to the very day of the attachment, there was no change in the tenancy of the store. Redfield & Potter continued to hold it, as they had done before; and Redfield, being actually there, in possession, he must be presumed to be there, under his lease, and not by the mere sufferance of his brother Charles. It is true, the plaintiff states, that he paid the rent after he took his mortgage; but he does not claim, that he came under any obligation to do so, either by agreement, or otherwise. Every thing that was done, then, was to change the sign, when Charles Redfield purchased. We cannot think this was enough. The parties could easily have changed the ownership of the store, for the time being; and we do not see, how we can say, there was any real, sub*379stantial change in the possession of the goods, while the store which contained them, was in the possession of the original owners. We think, too, that Redfield's continuing at the store, and occasionally waiting upon customers, is very strong evidence, that the sale was merely colourable.
Upon the whole, then, we advise a new trial.
In this opinion the other Judges concurred.
New trial granted.